DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 12-13, and 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,034,515 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contains paraphrased claim elements of the current claim.  The limitations of claim 5 are explicitly paraphrased, however the claimed description of the surrounding claim elements functionally describe this structure.
Claims 1-3, 5-13, and 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,034,515 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contains paraphrased claim elements of the current claim. The limitations of claim 5 are .
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over each of claims 14 and 21 of U.S. Patent No. 11,034,515 B2 in view of Shields (US 2015/0336730 A1).  Claims 14 and 21 refer to panels foldably connected but does not recite connection by living hinge.  Shields teaches an analogous container and teaches that foldable panels may be connected by living hinges (0024).  It would have been obvious to one of ordinary skill in the form the claimed structure using living hinges as it was a known method of forming foldable panels.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over each of claims 14 and 21 of U.S. Patent No. 11,034,515 B2 in view of Anderson (US 2006/0102705 A1) in view Coalier (EP 0,477,058 A1).  Claims 14 and 21 recite a handle on a sidewall but do not elaborate on positioning to teach that when the top closure is seated on the top of the receptacle, and the first handle is in the closed position thereof and the second handle is in the closed position thereof, the first handle top of the first handle and the second handle top of the second handle engage the bottom side of the lid panel.  Anderson teaches a container for waste products and teaches the open top of the container is formed by a planar upper edges on each sidewall that engage the underside of a lid (Fig. 2).  Coalier teaches an analogous handle structure and teaches forming such handles by separations that extend from the top edge of a container.  While Coalier does not teach a flat top, Coalier does teach the handle is formed from the top edge of the panel, and one of ordinary skill would understand that the recessed portions 13-14 of Coalier are not required for the handle and 
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of claims 14 and 21 of U.S. Patent No. 11,034,515 B2 in view of Anderson (US 2006/0102705 A1).   Claims 14 and 21 do not recite the receptacle and the removable top closure are formed from a paper-based container material or recite a receptacle liner.  Anderson teaches an analogous waste container and teaches it is known to form the container from paper-based container material (0004) so the container is both lightweight and disposable and teaches providing a trash liner bag to facilitate routine removal of waste (0010).  It would have been obvious to one of ordinary skill in the art to modify each of claims 14 and 21 of U.S. Patent No. 11,034,515 B2 with those features for those purposes.

Allowable Subject Matter
Claims 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for prior art waste receptacles relevant to the disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734